Title: From George Washington to Francis Fauquier, 25 September 1758
From: Washington, George
To: Fauquier, Francis



[Raystown, 25 September 1758]
To The Honorable Govr Fauquier.Honble Sir.

I think it incumbent upon me to give you the following account, altho’ it is with very great concern I am furnished with the occasion.
The 12th instant Major Grant, of the Highland-Battalion, with a chosen Detachment of 8,00 men, marched from our advanced Post, at Loyal-Hannon, for Fort du Quesne, what to do there (unless to meet the fate he did) I can not certainly inform you: however, to get intelligence and annoy the Enemy, was the ostensible plan. On the 13th in the night, they arrived near that place—formed upon the Hill in two columns, and sent a Party to the Fort to make discoveries, which they accomplished accordingly, and burned a Log-house not far from the walls without interruption: Stimulated by this success, the Maj. kept his post and disposition until day, then detached Major Lewis, and part of his command 2 miles back to their Baggage-guard, and sent an Engineer with a covering party in full view of the fort, to take a plan of the works—at the same time causing the Revilé to beat in several different places.
The enemy hereupon sallied out, and an obstinate Engagement began—for the particulars of which I beg leave to refer your Honr to the enclosed letters and return of the Regt. Major Lewis it is said met his fate in bravely advancing to sustain Maj. Grant. Our Officers and men have acquired very great applause for their gallant Behaviour during the action—I had the honor to be publickly complimented yesterday by the Genl on the occasion—The Havock that was made of them is a demonstrable proof of their obstinate defence; having 6 officers killed, and a 7th wounded, out of 8. Major Lewis, who chearfully went upon this Enterprize (when he found there was no dissuading Colonel Bouquet from the attempt) frequently there and afterwards upon the march, desired his friends to remember, that he had opposed the undertaking to the utmost. He is a great loss to the Regiment and is universally lamented. Captn Bullett’s behaviour is matter of great admiration: and Capt. Walter Stewart, the other surviving officer, distinguished

himself greatly while he was able to act—he was left in the Field, but made his escape afterwards.
What may be the consequence of this affair, I will not take upon me to decide; but this I may venture to declare, that our affairs in general appear with a greater gloom than ever; and I see no probability of opening the Road this Campaign: How then can we expect a favourable issue to the Expedition? I have used my best endeavours to supply my men with the necessaries they want: 70 Blankets I got from the General, upon the promise to return them again: I therefore hope your Honor will direct that number to be sent to Winchester for his use. I must also beg the favour of having blank-commissions sent to me—it will take near a dozen for the promotions and vacancies: I must fill up the vacancies with the volunteers I have, and some of the best Sergeants. I marched to this camp the 21st instant, by order of the General.
Having little else of moment to relate; I beg leave to assure your Honour that I am your most obedient, & most humble Servant,

G:W.
Camp, at Rays-town, the 25th Septemb. 1758.

